Citation Nr: 9921229	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether recoupment of the veteran's separation pay in the 
amount of $7,152.61 was proper.  

2.  The propriety of the 10 percent evaluation for hypertension, 
to include the issue of whether reduction from 20 percent to 
10 percent was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 1992.  

This appeal arises from a November 1992 rating decision of the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection for 
hypertension, evaluated as 20 percent disabling, effective 
March 1992.  The veteran was notified of the grant of service 
connection for hypertension in December 1992, and he was informed 
that his benefits would be withheld until the full amount of his 
separation pay in the amount of $7,152.61 was recouped.  He 
disagreed with recoupment of his separation pay in January 1993 
and in April 1993, he disagreed with the 20 percent evaluation, 
indicating that he believed his disability was more severe than 
the 20 percent evaluation reflected.  

By rating decision of January 1998, the RO proposed reduction of 
the veteran's 20 percent evaluation to 10 percent.  He was 
notified of this proposed reduction by letter from the RO in a 
letter dated that same month and was told he had 60 days to 
present additional evidence showing why the change should not be 
made.  By rating decision of March 1998, the evaluation of the 
veteran's hypertension which was rated 20 percent disabling, was 
decreased to 10 percent, effective June 1998.  The present claims 
ensued and are in appellate status.


FINDINGS OF FACT

1.  At the time of his separation from active duty, the veteran 
was awarded $7,152.61 in separation pay.

2.  By a rating action in November 1992, service connection was 
granted for hypertension, evaluated as 20 percent disabling.  

3.  In a letter dated in December 1992, the veteran was informed 
that his service-connected disability benefits would be withheld 
pending recoupment of the entire amount of disability separation 
pay.  

4.  In a later letter of December 1992, the veteran was informed 
that his separation pay should not have been characterized as 
"disability" but that his compensation must still be withheld 
until an amount equal to his separation pay was recouped.  


CONCLUSION OF LAW

The payment of the veteran's disability compensation is properly 
withheld until his service separation pay of $7,152.61 is 
recouped.  10 U.S.C.A. § 1174 (West 1991); 38 U.S.C.A. § 5304 
(West 1991); 38 C.F.R. § 3.700(a)(5) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether recoupment of the 
veteran's separation pay of $7,152.61 is proper.  

The veteran was released from active duty in March 1992.  The 
Certificate of Release or Discharge from Active Duty (DD Form 
214) indicated that he was discharged from service because of 
expiration of his enlistment.  

In April 1992, the veteran filed an application for VA benefits 
seeking service connection for several disabilities.  By rating 
action of November 1992, the RO granted service connection for 
hypertension, evaluated as 20 percent disabling.  

By a letter dated in December 1992, the veteran was informed of 
his award of service connection and disability compensation.  He 
was also apprised that the award was subject to recoupment of the 
entire amount of disability separation pay he received upon 
separation from service. 

In another letter later that month, the veteran was informed that 
his separation pay was improperly characterized as "disability" 
separation pay.  He was also told that VA must, however, withhold 
his compensation until an amount equal to his separation pay had 
been recouped.  

The provisions of 10 U.S.C.A. § 1174, which are for application, 
provide that VA shall deduct from disability compensation an 
amount equal to the total amount of separation pay, severance pay 
and readjustment pay received.  An exception does preclude 
recoupment for readjustment pay received because of early 
discharge or release from a period of active duty if the 
disability which is the basis for that disability compensation 
was incurred or aggravated during a later period of active duty.  

The controlling VA regulation provides that a veteran who has 
received separation pay may receive disability compensation for 
disability incurred or aggravated by service prior to the date of 
receipt of separation pay subject to recoupment of the total 
amount received as separation pay.  38 C.F.R. § 3.700(a)(5)(i) 
(1998).  The exception to recoupment of separation pay occurs 
when the veteran's service-connected disability was incurred or 
aggravated during a subsequent period of service; compensation 
payable for such a disability will not be reduced for the purpose 
of offsetting the separation pay based upon a prior period of 
service.  See 38 C.F.R. § 3.700(a)(5)(ii) (1998).  However, this 
exception does not apply to the veteran.

In this case, the veteran believes that he should not be subject 
to recoupment of separation pay because he did not voluntarily 
leave the military but was not allowed to reenlist.  However, the 
law and regulations specifically state that separation pay is 
subject to recoupment of the entire amount paid.  The exception 
to recoupment does not apply to the veteran in this case, as his 
separation pay was not based on a prior period of service, but on 
the period of service during which his disabilities  were 
incurred.  

In a case such as this, where the law is dispositive, the claim 
should be denied for the lack of legal merit.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  Therefore, the Board has no alternative 
but to find that recoupment of the veteran's separation pay in 
the entire amount of $7,152.61 is proper.  


ORDER

Recoupment of the veteran's separation pay in the amount of 
$7,152.61 is proper.  The appeal is denied.  


REMAND

The veteran also has appealed the issue of the propriety of the 
veteran's 10 percent evaluation to include the issue of whether 
reduction from 20 percent to 10 percent was proper.  During the 
pendency of this appeal, two cases of particular import to this 
appeal have been decided by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).

First, the Court rendered a decision in Rhodan v. West, 12 Vet. 
App. 55 (1998) with respect to Equal Access to Justice Act (EAJA) 
fees in cases where the underlying appeals were remanded to the 
Board for readjudication on the sole ground that under Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), the appellants were entitled to 
an adjudication of their claims for an increased rating for 
service-connected PTSD under the final version of the revised 
mental disorder rating schedule published by the Secretary on 
October 8, 1996, effective as of November 7, 1996.  The Court 
determined in this case that revised regulations do not allow for 
their retroactive application prior to November 7, 1996.  
Therefore, in view of the effective date rule contained in 
38 U.S.C.A. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of the 
liberalizing law, the Secretary's legal obligation to apply 
November 7, 1996, as the effective date of the revised 
regulations prevents application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Accordingly, the Court 
held that for any date prior to November 7, 1996, the Board could 
not apply the revised mental disorder rating schedule to a claim.  
In light of the Court's holding in Rhodan, although the RO 
applied both the new and old criteria for hypertension to the 
instant claim, the new criteria should not be applied to evidence 
dated prior to January 12, 1998, the date of the new criteria for 
Cardiovascular System.  Since the evidence of record was all 
evidence prior to the change in criteria, only the old criteria 
applies to that evidence.  If the veteran submits additional 
medical evidence during the pendency of this claim, and that 
evidence is medical evidence that is dated after 
January 12, 1998, the old and new criteria should be applied as 
set forth in Karnas. 

Second, the Court also rendered a decision in Fenderson v. West, 
12 Vet. App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following the 
grant of service connection, and a claim for an increased rating 
for a service-connected condition.  The Court indicated that the 
distinction between an original rating and a claim for an 
increase is important in terms of determining the evidence that 
can be used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying notice of 
disagreement (NOD) and whether VA has issued a statement of the 
case (SOC) or supplemental statement of the case (SSOC).  The 
Court also discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
The Court also reiterated that on a claim for an original or an 
increased rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and 
such a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 
(1993).  The Court also made clear that its holding in Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance), is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  

In the instant case, the RO received the veteran's initial claim 
for service connection for hypertension in April 1992.  By rating 
decision of November 1992, the RO granted service connection for 
hypertension, evaluated as 20 percent disabling, effective 
March 1992,  the day after his release from service.  He was 
notified of this determination in December 1992, and filed a NOD 
to the 20 percent rating in April 1993.  A personal hearing was 
held May 1993 and in the hearing officer's decision of 
November 1993, the 20 percent evaluation for hypertension was 
affirmed.  The veteran continued to provide additional medical 
evidence in connection with his claim to increase the evaluation.  
By rating decision of January 1998, the RO proposed to decrease 
the veteran's 20 percent evaluation to 10 percent, as the RO 
determined that the evidence submitted on behalf of the veteran's 
claim for hypertension reflected sustained improvement.  It was 
noted that there had been improvement since the October 1992 VA 
examination, which justified the 20 percent evaluation.  By 
rating decision of March 1998, the RO decreased the veteran's 
20 percent evaluation to 10 percent, effective June 1998.  The 
veteran was notified of this reduction in a letter from the RO 
dated in April 1998.  Since this was the veteran's initial claim, 
he had not been awarded the maximum benefit allowable for 
hypertension and there was no correspondence from him indicating 
otherwise, his initial claim remains in controversy and this 
claim is not an increased evaluation claim which deals primarily 
with the present level of disability; (see Francisco), but an 
initial claim which must be remanded for consideration of a 
staged rating consistent with Fenderson.  Since the veteran's 
disability evaluation was reduced during this initial claim, the 
issue of whether the reduction of the veteran's 20 percent rating 
to 10 percent was proper is inextricably intertwined with the 
staged ratings consistent with Fenderson.  See Harris v 
Derwinski, 1 Vet.App. 180 (1991).  Therefore, the reduction issue 
and the staged ratings issue must be evaluated prior to final 
adjudication of the claim.  

For the reasons stated, this case is REMANDED to the RO for the 
following actions:


1.  The RO should obtain the names and 
addresses from the veteran of all medical 
care providers who treated him for 
hypertension since December 1997.  After 
securing the necessary release, the RO 
should obtain copies of these records, to 
include VA records if he was treated by VA.  

2. The RO should take adjudicatory action 
on the veteran's claim for a rating for 
hypertension, considering both the old and 
the new rating criteria and reviewing all 
of the veteran's hypertensive 
symptomatology which includes that which is 
due to hypertension or related thereto, 
then applying those criteria more favorable 
to the veteran.  The RO should reflect the 
old and new criteria in the SSOC and 
indicate which criteria most accurately 
reflects the veteran's symptomatology.  The 
RO is reminded of the holding in Rhodan and 
apply the new criteria only to the evidence 
of record dated after the new criteria were 
implemented, January 12, 1998.  Since this 
is also an evaluation of an initial rating 
instead of an increased rating, the RO 
should consider the holding in Fenderson 
and consider staged ratings for the 
veteran's service-connected hypertension.  
Further, since the veteran did have a 
20 percent evaluation during the pendency 
of this claim, in addition to staged 
ratings, the RO should make a determination 
as to whether the reduction from 20 percent 
to 10 percent for the veteran's service-
connected hypertension was proper.  If any 
of the benefits sought are denied, a SSOC 
should be issued.  The SSOC should contain 
a summary of any new evidence in the case 
relating to the issues on appeal, a summary 
of the applicable law and regulations, 
including the old and new schedular rating 
criteria, and an explanation of how such 
law and regulations affect the RO's 
decision.  The SSOC should contain a 
discussion of the reasoning employed to 
determine the more favorable rating 
criteria.  The SSOC should also include an 
explanation of the applicability of the 
Rhodan and Fenderson cases to the instant 
claim.  The RO should also include an 
explanation as to whether the reduction in 
this claim was proper.  The RO should 
notify the veteran that he may submit 
additional argument, evidence, or comment 
with respect to the evaluation of his 
hypertension under the new and/or the old 
schedular rating criteria and as to staged 
ratings.


After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should be 
returned to this Board for further appellate review, if in order, 
of all issues properly on appeal to the Board.  No action is 
required by him until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of 
this remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

